Citation Nr: 0603811	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service connected shell fragment wound of the left temporal 
bone.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service connected shell fragment wound of the left temporal 
bone.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
degenerative joint disease of the lumbar and cervical spines, 
to include as secondary to the service connected a shell 
fragment wound of the left temporal bone.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2005, subsequent to issuance of the statement of the 
case (SOC), the Board received additional evidence from the 
veteran in support of his appeal.  This evidence included 
computerized tomography reports of the lumbar and cervical 
spine from July 2004.  This evidence was not submitted with a 
waiver of review by the agency of original jurisdiction 
(AOJ).  Pertinent regulations require that the AOJ review 
evidence prior to appellate review by the Board.  

In December 2005, the Board sent the veteran a letter 
requesting that the veteran either sign a form waiving AOJ 
review prior to Board review, or indicate that he desired a 
remand for initial AOJ consideration of the evidence.  In a 
response received in January 2006, the veteran indicated that 
he wanted his appeal remanded to the AOJ for review of this 
evidence.  

Because additional evidence has been received that has not 
been considered by the AOJ, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consistent with 
38 C.F.R. § 20.1304 (2005), as well as the veteran's request, 
the evidence must be returned to the AOJ for review prior to 
appellate review.  

Accordingly, this case is remanded for the following:

The RO or AMC should readjudicate the 
veteran's claims with consideration of 
all evidence, including that received 
since the issuance of the March 2004 
statement of the case.  If the claims 
remain denied, the RO/AMC should issue a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

